Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 06/03/2022, wherein claim 1 was amended and claims 18-21 were added. 
	Claims 1, and 3-21 are pending.
Election/Restrictions 
	Applicant elected Group I and mallotoxin as the first agent and retigabine as the second agent, during a telephone conversation with Karen Canady on 02/22/2022.
Claims 4 and 6-17 were and are withdrawn from further consideration, as being drawn to a non-elected invention.
	Claims 1, 3, 5 and 18-21 have been examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Specification Objections
	Applicant’s amendment to the specification that places “I” within parentheses, is sufficient to overcome this objection.

Claim Objections
	Applicant’s amendment to the claims that cancels claim 2 is sufficient to overcome this objection.

35 U.S.C. § 102(a)(1) and 102(a)(2) as being anticipated by CN 10591990 to Wang (PTO-892).
	Applicant’s amendment to claim 1 that adds specific first agents and second agents is sufficient to overcome this rejection.

NEW GROUNDS OF REJECTION
	The following new grounds of rejection are in response to the amendment of claim 1 that adds specific species of first agents and second agents to the claim, and the addition of claims 18-21.
	Prior art that was not relied upon in the previous Office Action are bolded in the below rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The Markush language in paragraph 2 of claim 1 is incorrect.  There is an “and” between “(ZTZ-240)” and “(E)-2-dodecenal” even though “(E)-2-dodecenal” is not the last member of the group.  A colon follows “(E)-2-dodecenal” while the other members of the group are separated by commas.  The last member of the group, “y-Amino-ß-hydroxybutyric acid,” is not preceded by the word “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 remain and  new claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2014/0155368 to Byron (PTO-892) in view of Goldklang (PTO-892), as evidenced by Gao (PTO-892).
Byron ‘368 teaches pharmaceuticals for treating bronchospastic medical conditions.  The pharmaceuticals comprise at least one beta-adrenergic receptor agonist and at least one composition adapted to effect the electrophysiology of Kv7 potassium channels of a lipid membrane of an airway smooth muscle cell (abstract).  
The composition is chosen from retigabine, zinc parathion or a celecoxib analog (pg. 10, claims 3 and 12).  These KCNQ channel activators, which are already in clinical use for other conditions, may be re-purposed as promising new bronchodilator therapies (paragraph 67).  
The bronchospastic condition is an asthmatic condition (pg. 10, claim 6).  
Appropriate dosing may be determined empirically from clinical trials, starting with doses that have established safety profiles when use for other applications (paragraph 50).  
Airway constriction results largely from hypercontraction of airway smooth muscle cells (ASMCs) due to activation of voltage sensitive calcium channels in ASMCs (paragraph 42).  The activity of Kv7 channel activators induces airway smooth muscle relaxation (paragraph 25-27, 42, 44, 51, 55-60, 64-67). 
A method of administering a pharmaceutical to the patient in a therapeutic amount sufficient to activate the Kv7 potassium channels of an airway smooth muscle cell, wherein Kv7 potassium channel is the genus term for the KCNQ2 subunits, as evidenced by Goa.  
Byron ‘368 differs from that of the instantly claimed invention in that Bryon ‘368 does not teach mallotoxin or the first and second agents in an amount of 1 to 100µM.
Goldklang teaches treating asthma with rottlerin, which is mallotoxin (abstract).  Rottlerin reduces inflammatory cell infiltration in asthma.  Administration of rottlerin results in profound reduction in airway reactivity that is likely due to its combined effect on inflammation and airway contractility (pg. 9).    
Mice were injected with 100µg/mouse of rottlerin every other day (pg. 4).  
Current acute therapies for asthma include beta adrenergic agonists, which enhance cardiac chronotropy, thereby limiting their use in patients with cardiovascular comorbidities.  Since BK channels do not play a role in modulating the electrophysiological properties of the heart, direct activation of BK channels by rottlerin, which hyperpolarizes the airway smooth muscle plasma membrane potential and inhibits calcium oscillations, may be an alternative to beta adrenergic agonists in mediating acute airway relaxation (pg. 11).  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to substitute the beta-adrenergic receptor agonist of Byron ‘368 for the rottlerin of Goldklang to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute the beta-adrenergic receptor agonist of Byron ‘368 for the rottlerin of Goldklang, with a reasonable expectation of success, because of the expectation of achieving a method of treating asthma in patients with cardiovascular comorbidities since Goldklang teaches rottlerin as an alternative to beta adrenergic agonists, wherein beta adrenergic agonists are taught to enhance cardiac chronotropy.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the retigabine and rottlerin of Byron ‘368 and Goldklang as present in an amount ranging from 1 to 100µM or 1 to 10µM, to arrive at the instantly claimed composition ranges.  One of ordinary skill in the art would have been motivated to exemplify the retigabine and rottlerin as present in an amount ranging from 1 to 100µM or 1 to 10µM, with a reasonable expectation of success, because Byron ‘368 teaches administering a pharmaceutical to a patient in a therapeutic amount sufficient to activate the Kv7 potassium channels of airway smooth muscle cells and because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
While Byron ‘368 and Goldklang do not explicitly teach retigabine and mallotoxin as agents that bind to the recited KCNQ subunits, it is reasonable to assume that the composition comprising retigabine and mallotoxin would have the same properties since they are administered for the same purpose in the same dosage as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that prior art does not have these properties.  
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." MPEP 2112.
Furthermore, Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	Claims 1, and newly added claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0111868 to Marx (2009, PTO-892) in view of US 2012/0288544 to Burke (2012, PTO-892) and US 7,235,258 to Wells (2007, PTO-892).
	Marx ‘868 teaches rottlerin for treating BK channel mediated disorders, including hyperexcitability disorders (abstract).  Rottlerin treats hyperexcitability disorders such as convulsion (pg. 10, claims 3-4, 7, 13, 14).
	Burke ‘544 teaches compositions comprising retigabine for the treatment of epilepsy (abstract, paragraphs 123, 125, 127), pages 13-14, claims 1 and 14).  Retigabine is a neuronal potassium channel open for treatment of seizures and disorders of the nervous system characterized by hyperexcitability and/or smooth muscle hyperexcitability, such as seizure disorders  (paragraph 7). 
	Wells ‘258 teaches sustained-release formulations for treating CNS-mediated disorders by administering compositions comprising isovaleric acid (abstract, title, Cols. 25-26, claim 1).  Convulsions, spasticity, movement disorders, and hyperexcitability in children are taught as CNS-mediated disorders (Col. 1-2, lines 54-4).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to combine the mallotoxin (rottlerin) of Marx ‘868, the retigabine of Burke ‘544, and the isovaleric acid of Wells ‘258, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to combine the mallotoxin (rottlerin) of Marx ‘868, the retigabine of Burke ‘544, and the isovaleric acid of Wells ‘258 to arrive at the instantly claimed composition, with a reasonable expectation of success, because Wells ‘258, Marx ‘868, and Burke ‘544 are all directed toward methods of treating CNS hyperexcitability disorders, such as convulsions and epilepsy, and it is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose (treat CNS hyperexcitability disorders, such as seizures), in order to form another composition to be used for the very same purpose.... “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06
While Marx ‘868, Burke ‘544, and Wells ‘258 do not explicitly teach retigabine, mallotoxin, and isovaleric acid as agents that bind to the recited KCNQ subunits, it is reasonable to assume that the composition comprising retigabine and mallotoxin would have the same properties since they are administered for the same purpose in the same dosage as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that prior art does not have these properties.  
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." MPEP 2112.
Furthermore, Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claims 1, 3, 5, and newly added claims 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 10591990 to Wang (PTO-892 dated 03/07/2022) in view of Matschke ( Cell. Phys. and Biochem, 2016, PTO-892) and Arconada (Oncotarget, 2017,, PTO-892).
Wang ‘990 teaches a composition for treating neuropathic pain comprising retigabine and gabapentin as active agents (abstract).  
Wang ‘990 teaches that the weight ratio of retigabine to gabapentin is 1 to (0.05-500), preferably 1 to (0.2-300) and further preferably 1 to (1.5-24) (abstract).
Exemplified is an intragastric composition comprising 10mg/kg gabapentin and 50mg/kg of retigabine (pg. 9).  Wang ‘990 further teaches that the compositions comprise 10-500mg of gabapentin and 10mg-250mg of retigabine (pg. 5).
While Wang teaches a composition comprising a 2nd agent and a 3rd agent, it differs from that of the instantly claimed invention in that it does not teach a 1st agent or µM amounts.
	Matschke teaches rottlerin, which is mallotoxin, as activating Kv7.1/KCNE1 channels (title).  
	
	Arconada teaches that Kv7 openers attenuate nociceptive behaviors in pain, including inflammatory, neuropathic and bone cancer pain (pg. 12554).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the mallotoxin of Matschke to the composition of Wang ‘990, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add the mallotoxin of Matschke to the composition of Wang ‘990, with a reasonable expectation of success, because Wang ‘990 is directed to the treatment of pain and Matschke teaches mallotoxin as activating Kv7.1/KCNE1 channels and Arconada teaches Kv7 channels as attenuating nociceptive behaviors in pain.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the retigabine of Wang ‘990 and the mallotoxin of Matschke as present in an amount ranging from 1 to 100µM or 1 to 100µM, to arrive at the instantly claimed composition ranges.  One of ordinary skill in the art would have been motivated to exemplify the retigabine and mallotoxin as present in an amount ranging from 1 to 100µM or 1 to 100µM, with a reasonable expectation of success, because a) of the expectation of achieving a composition with the greatest potency for treating neuropathic pain, and b)  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
The instant claims teach the instantly claimed composition for use treating neuropathic pain (instant claim 10).  The instant specification further teaches the first and second agents of the composition administered at a dose of 10-1000mg/day and 10-500mg/day (pg. 2, paragraph 8).  While Wang ‘990, Matschke and Wickenden do not explicitly teach retigabine and mallotoxin as agents that bind to the recited KCNQ subunits, it is reasonable to assume that the composition comprising retigabine and mallotoxin would have the same properties since they are administered for the same purpose in the same dosage as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that prior art does not have these properties.  
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." MPEP 2112.
Furthermore, Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

RESPONSE TO ARGUMENTS
	Applicant argues that the combination of Byron and Goldklang do not teach the intended use of the composition in regard to activating the K channels and argues that the combination fails to provide a reasonable expectation of success because it does not teach the intended use of the instant composition claims.
These arguments are not persuasive.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As stated above, it is reasonable to assume that the composition comprising retigabine and mallotoxin would have the same properties since they are administered for the same purpose in the same dosage as that taught by the instant specification and claims, and [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Applicant argues that unexpected results have been achieved as noted in paragraph 46, page 18, of the specification.  
This argument is not persuasive.  Paragraph 46 merely provides verbiage of the instant invention’s synergistic activation of the different isoforms in the KCNQ heteromer without providing any data or results.  Furthermore, the description provided in paragraph 46 is not commensurate in scope with the instant independent claims, since the description states that the synergistic activation is achieved when IVA, MTX and RTG are combined.  .  The instant independent claim requires only a first and a second agent, wherein the first and second agents are selected from a group of 14 agents and a group of 5 agents, respectively.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622